Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 1 of 11




                Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 2 of 11




                                                        Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 3 of 11




                                                        Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 4 of 11




                                                        Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 5 of 11




                                                        Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 6 of 11




                                                        Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 7 of 11




                                                        Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 8 of 11




                                                        Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 9 of 11




                                                        Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 10 of 11




                                                        Exhibit NNN
Case 2:15-cv-00463-RCL-SMD Document 246-66 Filed 01/21/20 Page 11 of 11




                                                        Exhibit NNN
